DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 25 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the initially elected claims are directed towards a composition. The new claim 25 is directed towards an article of manufacture, which is an entirely different statutory class of invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 25 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-6, 9-10, 14-16, 24 and 26 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tomita (JP-2014-080305A).
Regarding claims 1, 14 and 26
Tomita teaches a porous calcium silicate (gyrolite) powder comprising an alkali silicate, preferably sodium (i.e. inorganic additive), in an amount of preferably 1.0 wt % or more with an upper limit around 20.0 wt %, and teaches an example with 13.8 wt % (abstract, example 1, paragraphs 0016 and 0054, table 2, and claim 5).
As the alkali/sodium would be distributed throughout the compositions, due to the method of making, it would be at least partially penetrated into the pores.
In the alternative, it would have been obvious to have the alkali/sodium penetrated into the pores of the calcium silicate.
Claims 2-4
As the alkali/sodium (i.e. additive) is distributed throughout the composition the majority could be considered to be penetrated on the pores and not on the surface of the calcium silicate particles, reading on more than or equal to 75 % of the additive being penetrated into the pores.
Claim 5
Tomita teaches how the calcium silicate is made from solution (claim 9), necessarily implying that the material is synthetic.
Regarding claim 6
Gyrolite is a calcium silicate hydrate.
Regarding claim 9
prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claim 10
Tomita in example 1 teaches a calcium silicate with a bulk density of 4.0 ml/g and having a pore volume of 3.0 cc/g (table 2). As such the pores provide 75 % of the volume of the composition, which would be even greater looking at actual density. 
Regarding claims 15-16 and 24
Tomita teaches a SiO2/CaO ratio of 2.5 to 10 (claim 9). Tomita also teaches a CaO/R2O ratio of 0.1 to 0.7. Thus leading to a SiO2:Na2O ratio of 0.25 to 7.0, overlapping with the claimed range. As such the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference In re Malagari, 182 U.S.P.Q. 549.


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita (JP-2014-080305A), as applied to claims 1-6, 9-10 and 12-16 above, in view of Shannon et al. (USP 4,447,380).
Regarding claims 7-8
Although, Tomita does not teach xonotlite or tobermorite crystals, Tomita does teach hydrothermally forming gyrolite in a temperature range from 100-300 C (claim 11). However, it is known that gyrolite recrystallizes above 250 C to xonotlite and tobermorite. Further. Shannon teaches that forming calcium silicate hydrates, as done in Tomita, that the conditions can be adjusted to produce xonotlite, tobermorite, or a mixture of the two crystal forms (column 2, line 56 to column 3, line 2). Therefore it would have been prima facie obvious to add to the teachings of Tomita and produce a calcium silicate hydrate with a mixture of xonotlite and tobermorite crystal forms, with a reasonable expectation of success, as suggested by Shannon. It is expected that the mixtures of these two crystal forms will read on the ratio limitation 95/5 to 5/95, making this range obvious.
Response to Arguments
	Applicants argue against the 112 rejections.
	Applicant’s amendment to the claim(s) are sufficient to overcome the 112 rejections, and they have been withdrawn.

	Applicants argue against the prior art rejections.
	It is noted that examiner during interview agreed that proposed claim amendments would overcome the prior art. However, the verbally presented amendments which examiner had agreed to are not the specific amendments in the provided document for the interview, and submitted in the amendment. The added limitation does not further limit claim 1 beyond the limitations of now cancelled claim 13.
	Applicants argue that instantly the calcium silicate is used for an anti-corrosion friction brake material, whereas the reference is used for a preparing pharmaceutical compositions. While this may be true this line of argumentation is not persuasive as such is not claimed, and though the claims are viewed in light of the specification, limitations from the specific are not read into the claims.
	Applicants argue that the reference does not disclose adding the alkali silicate to an already formed calcium silicate particle. While this may be true, such a feature is not a claimed limitation of the instant invention. Additionally, no evidence has been presented to show that if such a product-by-process limitation would result in a material different product than an otherwise identical product made through other means.
	Applicants argue that the reference does not motivate or suggest incorporating an alkali silicate additive at least partially into the pores of calcium silicate particles. This is not persuasive and applicants have failed to address the examiner’s reasoning for finding that the alkali silicate would be at least partially within the pores of the calcium silicate particles.
	The remaining arguments have been fully considered, but are not persuasive for the same reasons given above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734